

113 S1889 IS: Protecting Lands Against Narcotics Trafficking Act of 2013
U.S. Senate
2013-12-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1889IN THE SENATE OF THE UNITED STATESDecember 20, 2013Mrs. Feinstein (for herself and Mr. Hatch) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo direct the United States Sentencing Commission with
respect to penalties for the unlawful production of a
controlled substance on Federal property or intentional
trespass on the property of another that causes environmental
damage.
1.Short titleThis Act may be cited as the
		  Protecting Lands Against Narcotics Trafficking Act of 2013 or the PLANT Act.2.Controlled Substances Act penalty amendments(a)Cultivating or manufacturing controlled substances on Federal propertySection 401(b)(5) of the Controlled Substances Act (21 U.S.C. 841(b)(5)) is amended, in the matter preceding subparagraph (A),  by striking as provided in this subsection and inserting for not more than 10 years, in addition to any other term of imprisonment imposed under this subsection.(b)Use of hazardous substancesPursuant to its authority under section 994 of title 28, United States Code, the United States Sentencing Commission shall amend and review the Federal Sentencing Guidelines and policy statements to ensure that the guidelines provide for a penalty enhancement of not less than 1 offense level for a violation of section 401(a) of the Controlled Substances Act (21 U.S.C. 841(a)) while on Federal property or intentionally trespassing on the property of another if the offense—(1)includes the use of a poison, chemical, or other hazardous substance to cultivate or manufacture controlled substances on Federal property;(2)creates a hazard to humans, wildlife, or domestic animals;(3)degrades or harms the environment or natural resources; or(4)pollutes an aquifer, spring, stream, river, or body of water.(c)Stream diversion or clear cutting on Federal property(1)Prohibition on stream diversion or clear cutting on Federal propertySection 401(b) of the Controlled Substances Act (21 U.S.C. 841(b)), as amended by subsection (a), is amended by adding at the end the following:(8)Destruction of bodies of waterAny person who violates subsection (a) in a manner that diverts, redirects, obstructs, or drains an aquifer, spring, stream, river, or body of water or clear cuts timber while cultivating or manufacturing a controlled substance on Federal property or while intentionally trespassing on the property of another shall be fined in accordance with title 18, United States Code.. (2)Federal sentencing guidelines enhancementPursuant to its authority under section 994 of title 28, United States Code, the United States Sentencing Commission shall review and amend the Federal Sentencing Guidelines and policy statements to ensure that the guidelines provide for a penalty enhancement of not less than 1 offense level for a violation of section 401(a) of the Controlled Substances Act (21 U.S.C. 841(a)) if the offense involves the diversion, redirection, obstruction, or draining of an aquifer, spring, stream, river, or body of water or the clear cut of timber while cultivating or manufacturing a controlled substance on Federal property or while intentionally trespassing on the property of another.(d)Booby traps on Federal landSection 401(d)(1) of the Controlled Substances Act (21 U.S.C. 841(d)(1)) is amended by inserting cultivated, after is being.(e)Use or Possession of Firearms in Connection With Drug Offenses on Federal LandsPursuant to its authority under section 994 of title 28, United States Code, the United States Sentencing Commission shall review and amend the Federal Sentencing Guidelines and policy statements to ensure that the guidelines provide for a penalty enhancement of not less than 1 offense level for a violation of section 401(a) of the Controlled Substances Act (21 U.S.C. 841(a)) if the offense involves the possession of a firearm while cultivating or manufacturing controlled substances on Federal lands or intentionally trespassing on the property of another.